On April 27, 2005, the defendant was sentenced to the following: Count I: Forty (40) years in the Montana State Prison, with twenty-five (25) years suspended, for the offense of Driving Under the Influence of Alcohol or Drugs, 4th or subsequent offense, a felony; and Count II: A commitment to the Gallatin County Detention Center for a term of six (6) months, to run concurrently with Count I and with the sentences imposed in Cause Numbers DC-00-252; DC-03-11 and DC-04-366, for the offense of Driving While Suspended or Revoked, a misdemeanor. In addition, Judge Mike Salvagni applied a Persistent Felony Offender Status.
On August 8, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Peter Ohman. The state was represented by Marty Lambert.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be affirmed. However, it is recommended the Defendant be screened for Boot Camp at the Treasure State Correctional Training Center. Upon successful completion of the Boot Camp program, the Defendant may apply for a reduction in his sentence to the sentencing judge. The terms and conditions shall remain as imposed in the Judgment of April 27, 2005.
DATED this 29th day of August, 2005.
Hon. Marc Buyske District Court Judge